DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Claims 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Saliger et al., Pub.No.: US 20110162916 A1, in view of Franken et al, Patent No.: US 5259572 A, and further in view of Marshall, Pub. No.: US 20060278756 A1.

Regarding claim 1, Saliger et al. discloses a wheel clamping cradle apparatus for confining a vehicle wheel onboard an aircraft tug, the apparatus comprising ({0018}“wheel chocking systems ...includes a restraint arm pivotally coupled to a carriage.”):
a base plate comprising a resilient flat surface for accommodating the vehicle wheel ([0018] “the restraint arm of this embodiment can further include a ratchet having a spring-loaded pawl that engages a series of teeth on the guide rail. When the restraint arm is locked into position in front of a tire, the pawl engages the teeth and restricts forward travel of the carriage” & [0028] “the first top roller 222a and the second 222b are rotatably mounted to the first support plate 330a and a second support plate 330b, respectively.”)
a front ramp assembly hingedly coupled to the base plate, the front ramp assembly movable between a lowered position for accepting the vehicle wheel, and a raised position for confining the vehicle wheel ([0023] FIG. 1 is an isometric view of a trailer 100 secured in position at a loading dock 102 by a wheel chock 110 configured in accordance with an embodiment of the disclosure. In the illustrated embodiment, the wheel chock 110 includes a restraint arm 130 pivotally coupled to a carriage 120. The carriage 120 is movably coupled to a longitudinal guide rail 140. The guide rail 140 is supported by risers or mounting feet 142 (identified individually as a first mounting foot 142a and a second mounting foot 142b) which are fixedly attached to an approach or parking surface 104 in front of the loading dock 102. The guide rail 140 extends at least generally perpendicular to the dock 102 and parallel to the length of the trailer 100 adjacent one or more rear wheels 106. An operating handle 132 extends upwardly from the restraint arm 130. The operating handle 132 enables an operator to retract the restraint arm 130 from in front of the wheels 106 and move the carriage 120 fore and aft along the longitudinal axis of the guide rail 140.);
a rear gate assembly hingedly coupled to the base plate, the rear gate assembly movable between a forward position for accepting the vehicle wheel, and a rearward position for confining the vehicle wheel ([0003] “Many of the mechanical restraints currently in use engage the ICC bar or rear impact guard mounted on the rear of the trailer or transport vehicle to prevent it from moving away from the loading dock.” & [0018] “When the restraint arm is locked into position in front of a tire, the pawl engages the teeth and restricts forward travel of the carriage while allowing rearward movement toward the tire. This locks the restraint arm in front of the tire, thereby preventing the trailer from moving away from the dock more than an acceptable amount” & [0037] “the carriage 120 is still able to move longitudinally along the rail 140 in the rearward direction L.sub.2 (FIG. 6D).);
Saliger et al.  is not explicit on side clamps, front/rear ramp, ...However, Franken et al, US 5259572 A, teaches Towing Vehicle Without Draw Tongue For Towing Aircraft and discloses; 
a first side clamp hingedly coupled to the base plate and the front ramp assembly, and a second side clamp hingedly coupled to the base plate and the front ramp assembly, such that the vehicle wheel is positioned between the first side clamp and the second side clamp (col.3 lines 39-45 (3) The clamping and lifting device consists of the pivoting and lifting ramp or ramp means 8, the telescoping arms 10 arranged rigidly on both sides with telescoping cylinders or telescoping actuating means 11 and pivotable gripping arms 14, the locking mechanisms 15, as well as the cylinders 13 with the two hold down devices 12 for the nose wheels 17.);
the first side clamp and the second side clamp configured to pivot relative to the base plate, such that transit of the rear gate assembly from the forward position to the rearward position causes the first side clamp and the second side clamp to move from a lowered to a raised position (col.3 lines 65-68/col.4 lines 1-5 (6) “the two telescoping arms 10 are arranged rigidly on both sides of the pivoting and lifting ramp 8. The telescoping cylinders 11, with the pivotable gripping arms 14 at the telescope tips, are located above the telescoping arms 10. After the gripping arms 14 have been pivoted in, they can be locked in this position via a locking mechanism 15.” & col. 4 lines 55-63 (14) The side view according to FIG. 3 shows the clamping and lifting device according to the present invention with the nose wheels 17 lifted up. The nose wheels 17, clamped by the pivoting and lifting ramp, the gripping arms 14, and the hold down devices 12 are pivoted upward by means of the lifting cylinders 5, and thus they have the ground clearance for towing the aircraft.).
Franken et al. teaches that these features are useful to provide a vehicle with its own traveling gear for towing an aircraft without draw tongue, has a U-shaped chassis frame recess that is open in the forward direction with a clamping and lifting device arranged therein for the nose wheels of an aircraft. The clamping and lifting device, which is oscillatingly suspended on the chassis frame 1, includes a pivoting and lifting ramp 8, which are hinged to the support 7 (See Abstract).
Further, Saliger et al. in view of Franken et al. is not explicit on “clamps are hingedly coupled to the base plate at an angle”, however Marshall, US 20060278756 A1, teaches Airplane Tug and discloses; and
wherein the first side clamp and the second side clamp are hingedly coupled to the base plate at an angle, such that in the raised position, the first side clamp and the second side clamp confine the vehicle wheel ([0019] In some independent aspects and in some constructions, the securing device may generally include a bucket with an angled front (e.g., approximately 70 degrees) which is hinged at the base so as to be able to tip forward forming a ramp. The bucket may be prevented from touching the ground when in the load/unload position. The bucket may be positively latched when in the upright position and may be unlatched by operator moving a release mechanism. & [0049] “The tug 10 moves only when commanded by the controls and, in the illustrated construction, does not roll freely. This allows precise control of the bucket tip angle as it approaches and passes the over-center position.”).
Marshall teaches that these features are useful to provide a tug operable to move an airplane. The airplane includes an airplane wheel, the tug may include a frame, a wheel supporting the frame and a retainer assembly supported by the frame and engageable with the airplane wheel to connect the tug and the airplane. The retainer assembly may include a first wall engageable with a front portion of the airplane wheel to limit movement of the airplane wheel relative to the tug in the direction of the first wall, and a second wall positionable in an engaging position, in which the second wall is engageable with a rear portion of the airplane wheel to limit movement of the airplane wheel relative to the tug in the direction of the second wall, and in a ramp position, in which the second wall provides a ramp portion, the airplane wheel being movable on the ramp portion onto and off of the tug (see Abstract).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Saliger et al., Pub.No.: US 20110162916 A1, in view of Franken et al, Patent No.: US 5259572 A, and further in view of Marshall, Pub. No.: US 20060278756 A1, and further in view of McMahon, Patent No.: US 4121788 A.

Regarding claims 2-5, Saliger et al. discloses the apparatus of claim 1. 
Saliger et al. is not explicit on “front/rear roller”. However, McMahon, US 4121788 A, teaches Aircraft Mobile Chock, and discloses; 
(claim 2) wherein the front ramp assembly further comprises a front ramp roller for engaging the vehicle wheel.
(claim 3) wherein the rear gate assembly further comprises a rear gate roller for engaging the vehicle wheel.

    PNG
    media_image1.png
    161
    255
    media_image1.png
    Greyscale
McMahon : (col.5 lines 5-35, (11) Components of a nose wheel embodiment are shown in FIGS. 6, 7 and 14. For this mobile platform unit, the platform 1 is essentially divided through most of its length by an elongated slot 21 that is of size to accommodate a nose wheel landing gear tire  19. ... Crank axle 23 of the endless belt rolling support components which provides support for the forward rollers has a crank arm center segment which is lowered when it is disengaged from the latch 25, and the nose wheel is rolled over such center segment of crank axle 23 to be engaged in the elongated slot 21 and between the axles for the support rollers. ... Effectively, the lock bar 24 in its closed position limits the length of the elongated slot 21 to a length less than the diameter of the tire. Such separate belts 216 and 217 are positioned to course about a rear support roller 12 and the front divided rollers 212 and 213 disposed on crank axles 23.),
(claim 4) wherein the rear gate assembly further comprises a retaining rod to which the first side clamp and the second side camp are anchored (col.4 lines 5-45 (8) At either or both ends of the platform a ramp 2 is provided. The ramps 2 are hinged to the platform 1, and they, accordingly, may be moved to alternate up and down positions. In the up position as illustrated in FIGS. 4 and 5, the ramps 2 are disposed for engagement with the tire or wheel of an aircraft landing gear. In the down position as shown in FIGS. 1, 3 and 5 and by the alternate position representations of FIG. 4, the ramp 2 is disposed with its free end in position for contact with the supporting ground so that an aircraft tire may be rolled up any of the ramps toward the supported position as shown in FIG. 4. Desirably the length of the ramp is determined by the ratio of the height of the platform above the ground level so that the average incline pitch of the ramp in its down position does not exceed 38.degree.. All of the ramps in this first embodiment of the invention and in the slightly modified embodiment shown in FIG. 5 have a downturned inwardly disposed leg at a position past the hinge. This downwardly disposed leg is adjacent to rolling support components for the mobile platform units. The longer incline providing segment of ramp 2 is of slight convex shape to provide a stronger construction. Spring steel reinforcing leaves 3 are also provided that can be attached to the inclined ramp by bolts that are extended through the spring leaves and through elongated slotted holes provided in the ramp. The slight convex shape of the ramp and the shape and strength of the springs and the elongated holes are of cooperative design characteristics so that the long inclined convex portion of the ramp 2 will be able to flex as a load is applied by the aircraft landing gear as its wheel is moved along the inclined portion of the ramp. Desirably, engagement of the aircraft tire and the ramps will cause a flexing action of the ramp that will serve to move the downturned inwardly disposed leg of the ramps to an interfering position with respect to the endless belt 16 disposed about the end rollers 12 or other rolling support components. This inter engagement between the downturned leg and the belt rolling support components will brake such rolling components in a manner that holds the mobile unit and its platform 1 in fixed relative position to receive the landing gear wheel and tire.)
(claim 5) wherein the first side clamp and the second side clamp each comprise a slot for anchoring to the rear gate assembly (col.4 lines 47-57 (9) Slots 4 are provided in the ramps 2 in off-center position but desirably parallel to the length of the ramps. These slots are to accommodate the heavy cargo tie-down straps 5 shown in FIG. 4 which are used to secure the ramps in the up position 6 and to hold the ramps 2 in secure engagement with the tire of the aircraft landing gear. Safety chains 7 may also be applied to extend between the eye bolts 10 and holes or loops provided by the ramps. Safety chains 7 and tie-down straps 5 may be used conjointly or separately to secure the ramps 2 in the up position.).
McMahon teaches that these features are useful to provide mobile platform units for separate selective engagement with the normal ground contact elements of aircraft undercarriage components (inclusive of wheels and tires, etc.) for distributing the usual highly concentrated loadings thereof over a greater ground contact area (See Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gordon; Jerry Dale	US 3749266 A	AIRCRAFT TOWING VEHICLE
Zschoche; Robert A.,US5151003A, Universal aircraft nosewheel cradle & tug assembly
WANG, EP1440846A1, Clamp device for fixing a rack assembly to a trailer coupling
Schiedegger; Jeff	US 20120215393 A1	Tugbot
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665


/DONALD J WALLACE/Primary Examiner, Art Unit 3665